PER CURIAM.
Jason Lane Merchant appeals the denial of a verified petition for name change. The trial court determined that Merchant’s petition was procedurally barred ■ as res judicata because a name change petition involving Merchant was previously heard by a predecessor judge and denied. .“Under the doctrine of-res judicata, a subsequent action is barred if there is (1) identity of the thing sued for, (2) identity in the cause of action, (3) identity of persons and parties to the actions, and (4) identity of the quality or capacity of the person for or against whom the claim is made.” Miller v. Fla. Dep’t of Corr., 153 So.3d 392, 393 (Fla. 1st DCA 2014). Because the petition for name change in the instant case is a non-adversarial. proceeding, res judicata cannot apply as there is no identity of the parties.. See In re Doe, 973 So.2d 548, 560 (Fla. 2d DCA 2008) (Casanueva, J., concurring). Moreover; there is no statutory restriction on the number of times a person may file a name' change' petition. See § 68.07, Fla. Stat. (2014). Accordingly, we reverse and remand, for the trial court to consider the petition on its merits. .
REVERSED and REMANDED. -
ROBERTS, CJ., THOMAS and RAY, JJ., concur.